DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 10 March 2021, and 14 June 2021, comply with 37 C.F.R. 1.197.  Accordingly, the IDSs have been considered by the Examiner.  Initialed copies of the 1449 Forms are enclosed herewith.

Drawings
The drawings, filed 10 March 2021, are accepted by the Examiner.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  the recitation "wherein the method" appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 9 and 17 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 9 and 17 fall within one of the statutory categories?  Yes, because claims 1, 9 and 17 are directed toward a machine (claim 1), a computer system (claim 9), and a computer program product (claim 17), all of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 9 and 17 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claim 1, 9 and 17, the machine (claim 1), the computer system (claim 9), and the computer program product (claim 17) are mental processes that can be performed in the mind and, therefore, are abstract ideas.  In particular, claims 1, 9 and 17 recites the abstract idea of “associating a first set of at least one of the one or more travel regions, the one or more curb approach settings ... .”  This recitation merely consists of associating (considering) individual travel regions, travel directions and direction of travel at junctions when navigating.  This is equivalent to a person considering individual travel regions, travel directions and direction of travel at junctions when navigating.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, (considering) individual travel regions, travel directions and direction of travel at junctions when navigating.  The mere nominal recitations that the associating steps are performed by “a computer system” comprising “at least one memory” and “one or more processors”, as recited in claim 9, or performed by “a computer program product” comprising “at least one computer readable storage medium” readable by “a processing circuit” and “storage instructions”, as recited in claim 17,  does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 9 and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1, 9 and 17 further recites the additional elements of:
“accessing ... a geographic map ... ,“ 
“stor[ing] ... the travel regions … ,” 
“stor[ing] ... data representative of curb approach stings ... ,”
“stor[ing] ... data representative of one or more maneuver settings ... ,”
“provid[ing] one or more of the travel regions on the geographic map ... ,”
“provid[ing] one or more of the curb approach settings on the geographic map ... ,”
“provid[ing] one or more of the maneuver settings at one or more road junctions in the geographic map ... ,” and
“display[ing] the travel regions, curb approach settings, and maneuver settings ...”; 
“wherein a processor generates a travel route based on…and the at least one electronic device displays the travel route for the vehicle to travel”. 
These additional element further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the accessing and stor[ing] steps are recited at a high level of generality (i.e., as a general means of gathering data representative of one or more travel regions, curb approach settings and one or more maneuver settings) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g).  The providing, generating and displaying steps are also recited at a high level of generality and amount to mere post solutions actions, which is also a form of insignificant extra solution activity.    
Claims 9 and 17 still further includes the additional elements “a computer system,” “at least one memory,” “one or more processors,” in claim 9, “a computer program product,” “at least one computer readable storage medium,” “a processing circuit,” and “storage instructions,” in claim 17.  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes accessing, storing, providing and displaying steps by “a computer system” comprising “at least one memory” and “one or more processors”, as recited in claim 9, or performed by “a computer program product” comprising “at least one computer readable storage medium” readable by “a processing circuit” and “storage instructions”, as recited in claim 17, i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “computer system,” “at least one memory,” “one or more processors,” in claim 9, “computer program product,” “at least one computer readable storage medium,” “processing circuit,” and “storage instructions,” in claim 17, merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The computer system, at least one memory, one or more processors, computer program product, at least one computer readable storage medium, processing circuit, and storage medium are recited at a high level of generality and merely automate the accessing, storing, providing and displaying steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 9 and 17 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 9 and 17 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Storing, extracting and creating data are fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers operating on databases such as the units recited in claim 1.  Moreover, a processor generating a travel route and a display displaying information are WURC activites for a processor and/or a display  Further, applicant’s specification does not provide any indication that the storing, extracting and creating activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.
Thus, since claims 1, 9 and 17 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 9 and 17 are directed to non-statutory subject matter.
Claims 2, 10, and 18 recite the additional element:
wherein optionally providing further comprises providing one or more travel regions on the geographic map.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claims 3, 11 and 19 recite the additional element:
wherein the selected first travel scenario is based upon one or more of time of day, time of year, traffic affecting events, fuel status and road construction.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claims 4, 12 and 20 recite the additional element:
further comprising storing the first travel scenario in the at least one memory from which the geographic map is selected.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception
Claims 5, 13 and 21 recite the additional element:
wherein the at least one electronic device comprises an electronic device within the vehicle.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claims 6, 14, and 22 recite the abstract idea:
overriding at least one of a travel region, curb approach setting and maneuver setting associated with the first travel scenario.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more.
Claims 6, 14 and 22 further recite the additional elements:
generating via a processor a modified travel route based upon the overriding step; and 
displaying the modified travel route for the vehicle to travel on the at least one electronic device.
These additional element further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “generat[ing] a modified travel route ... , ” and  “display[ing] the modified travel route … ,“ steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual mentally and reviewing (displaying) and generating a modified travel route.  
Claims 7 and 15 recite the additional element:
wherein the overriding step is performed by a vehicle operator or an administrator.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception
Claims 8, 16, and 23 recite the abstract idea:
associating a second set of at least one of the one or more travel regions ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more.
Claims 8, 16 and 23 further recite the additional elements:
displaying the travel regions, curb approach settings and maneuver settings associated with the second travel scenario ... ; and
generate a travel route based upon the second travel scenario ... .
These additional element further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “display[ing] the travel regions … ,“ and “generate a travel route” steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual travel regions, travel directions and direction of travel at junctions and mentally generating a travel route.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0130789 to McDonough in view of U.S. Patent Publication Number 2018/0143643 to Fairfield et al. (hereafter Fairfield).
As per claim 1, McDonough discloses [a] machine implemented method for facilitating a vehicle travel route (see at least McDonough, Abstract) comprising:
accessing, via at least one electronic device, a geographic map stored in at least one memory (see at least McDonough, Fig. 1, showing User Interface 431; [0006] disclosing that a database includes data representations of intersections of roads in the geographic region. Associated with the data representation for each intersection of roads are data indicating one or more nominal paths through the intersection. The nominal paths through an intersection identify, for each road segment by which the represented intersection can be entered, one and only one road segment from which the represented inter section is exited. The route along the road network in the geographic region is represented by indicating each inter section at which the route deviates from the nominal path into the intersection ; [0057] disclosing that in FIG. 9, the geographic data 440  used by the navigation system 410 may be stored in the vehicle 411 or alternatively, the geographic data 440  may be stored remotely and made available to the navigation system 410  in the vehicle 411  through a wireless communication system which may be part of the navigation system 410; [0058] disclosing that FIG. 9, shows some or all of the geographic data 440 are stored on a medium 432 which is located in the vehicle 411.  Accordingly, the navigation system 410 includes a drive 414 (or other suitable peripheral device) into which the medium 432  can be installed and accessed); 
storing, in the at least one memory, data representative of one or more travel regions, the travel regions representing a plurality of street segments and a plurality of road junctions, ... (see at least McDonough, [0056] disclosing that  the navigation system 410  uses geographic data 440. The geographic data 440 includes information about one or more geographic regions or coverage areas; [0057] disclosing that FIG. 9, the geographic data 440 used by the navigation system 410 may be stored in the vehicle 411 or alternatively, the geographic data 440 may be stored remotely and made available to the navigation system 410 in the vehicle 411 through a wireless communication system 410 which may be part of the navigation system); 
storing, in the at least one memory, data representative of curb approach settings, the curb approach settings representing travel preferences for travel on each direction of travel on a street segment, and the curb approach settings being capable of being designated as no preference, restricted and prohibited travel for each of the opposite directions of the street segment; (see at least McDonough, [0059] disclosing that the geographic data 440 includes data specifying the positions of the roads in the covered geographic regions.  And that the geographic data 440 includes data relating to the roads, such as restrictions on directions of travel along the roads (e.g., one-way streets), street addresses along the roads, street names, speed limits along the toads, turn restrictions);
storing, in the at least one memory, data representative of one or more maneuver settings at one or more road junctions, the maneuver settings representing one or more possible directions of travel at the one or more road junctions, the maneuver settings being capable of being designated as no preference, restricted and prohibited maneuvers; (see at least McDonough, [0062] disclosing that the geographic databased 441 is comprised of separate subsets that include routing data 536 ... Maneuver data 540 (for route guidance) ... );
optionally providing one or more of the travel regions on the geographic map, ... (see at least McDonough, [0006]; [0049] disclosing that there are various other types of intersections. Nominal paths can be defined for each type of intersection. In some instances, a most likely path cannot be determined, e .g., one exit segment is as likely as another. In such cases, one of the most likely exit road segments is selected for the nominal path of an entrance segment. When one exit road segment is as likely as another, a selection may be made based on road geometry, e.g., right turns preferred over left turns, etc.);
providing one or more of the curb approach settings on the geographic map, and the curb approach settings being designated as no preference, restricted or prohibited travel for each of the opposite directions of the street segment (see at least McDonough, [0045] disclosing that FIG. 5A shows an intersection 302. The road segments labeled E, F, and G, all meet at the intersection 302.  Travel in both directions is permitted on the road segments labeled E, F, and G and there are no turn restrictions. And further disclosing that Fig. 5B shows the nominal path data 223(4) for the node data record that represents the intersection 302. The nominal path data 223(4) includes three paths, one for each of the road segments along which travel to the representative node is permitted; [0046] discloses that FIG. 6A shows an intersection 304. The intersection 304 is formed of an exit ramp from a controlled access road. The road segments that form the controlled access road are labeled H and J and the road segment that forms the exit ramp is labeled I.; [0097] disclosing that a route calculation application calculates a solution route to a destination and then provides a data representation of the calculated route to another application that may have the capability to optimize the calculated route for specific criteria (e.g. fastest route, shortest route, toll minimization));
providing one or more of the maneuver settings at one or more road junctions in the geographic map, the maneuver settings being designated as no preference, restricted or prohibited maneuvers (see at least McDonough, [0087] disclosing that in order to determine all the segments and inter sections in the entire solution route from the data contained in the output 654 from the route calculation application, the route guidance application uses the nominal path data; [0093]; [0059]);
associating a first set of at least one of the one or more travel regions, the one or more curb approach settings and the one or more maneuver settings to a first travel scenario (see at least McDonough, [0061] disclosing that geographic data enhances performance of various navigation-related functions to provide separate collections or subsets of the geographic data for use by the separate navigation-related functions performed by the navigation system.  And that, when providing the map display function, some of the information associated with a road segment, such as the speed limits or turn restrictions, is not required, and instead, map display will use the portion of the geographic data that indicates the shapes and locations of roads, and possibly the name of roads; [0062]  disclosing that FIG. 10 illustrates a diagram of the data contained in the geographic database 441. The geographic database 441 is comprised of separate subsets of data. The separate subsets include routing data  536, cartographic data 538 (for map display), maneuver data 540 (for route guidance), point-of-interest data 542 (for identifying specific points of interest, such as hotels, restaurants, museums, stadiums, airports, etc.), junction data 544 (for identifying named intersections), navigation feature name data 546 (identifying the actual names of roads and other geographic features), postal code data 548, and place data 550);
displaying the travel regions, curb approach settings and maneuver settings associated with the first travel scenario on the geographic map on at least one electronic device (see at least McDonough, [0093] disclosing that a route is calculated at a central location and then data representing the calculated route are transmitted wirelessly to an in-vehicle navigation guidance system that provides the driver with instructions for following the route. The navigation system 710 includes a geographic database 720 that includes maneuvering data 722 and map display data 724.  The maneuvering data 722 and the map display data 724 may include nominal path data 223(4), which define nominal paths through intersections located in a represented geographic region; and [0098]);
wherein a processor generates a travel route based upon the first travel scenario and the at least one electronic device displays the travel route for the vehicle to travel (see at least McDonough, [0006]; [0061] disclosing that Similarly, when providing the map display function, some of the information associated with a road segment, such as the speed limits or turn restrictions, is  not required.  Further disclosing that when the route guidance function is being performed, some of the information, such as the speed and turn restrictions, is not required. Instead, when performing route guidance, information such as the names of roads, the address range along roads, signs along the roads are used).
But McDonough does not explicitly disclose the following limitations:
storing ... travel regions .... capable of being designated as preferred, restricted and prohibited travel regions ... ; and 
optionally providing ... travel regions ... being designated as preferred, restricted or prohibited travel regions ... 
However, Fairfield discloses these limitations (see at least Fairfield, [0017]  discloses that in order to generate a route, the routing system must have access to map information.  The map information may describe the shape and orientation of road features such as the road surface, lane markers, curbs, crosswalks, etc.  The roadways are defined by segments within lanes identified by identifiers, starting points and end points.  By connecting segments together, a route between two locations can be generated. To avoid certain areas, such as those where the vehicle is not able to drive safely (due to speed constraints on the vehicle, a dangerous area, because the segments have not been sufficiently mapped, or other reasons), the map information may include segments on which the vehicle is not able to travel on or “on-go regions” <interpreted as prohibited, or restricted>; and [0021] disclosing that all remaining segments in the filtered map region are assigned a cost value).
Both McDonough and Fairfield are analogous art to claim 1 because they are in the same field of facilitating a vehicle travel route that includes assessing a stored geographic map.  McDonough relates to a method for representing a route along a road network in a geographic region, that includes a database of date representations of intersections of roads in the geographic region (see at least McDonough, Abstract).  Fairfield relates to routing for a trip to a destination using map information including a set of no-go roadway segments (see at least Fairfield, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of facilitating a vehicle travel route that includes assessing a stored geographic map, as disclosed in McDonough, to provide the benefit of storing travel regions which are capable of being designated as preferred, restricted and prohibited travel regions, and optionally providing travel regions that a capable of being designated as preferred, restricted or prohibited travel regions, as disclosed in Fairfield.  Doing so would provide the benefit of improving and increasing the vehicle’s available response to immediate environmental conditions, and improving the efficiency and safety of the routing, with respect to avoiding restricted and prohibited regions (see at least Fairfield, [0024]).  
As per claim 2, the combination of McDonough and Fairfield discloses all of the limitations of claim 1, as discussed above.  Fairfield further discloses the limitation:
wherein optionally providing further comprises providing one or more travel regions on the geographic map (see at least Fairfield, [0056] disclosing that the navigation system 410 uses geographic data 440. The geographic data 440 includes information about one or more geographic regions or coverage areas).
As per claim 3, the combination of McDonough and Fairfield discloses all of the limitations of claim 1, as discussed above.  Fairfield further discloses the limitation:
wherein the selected first travel scenario is based upon one or more of time of day, time of year, traffic affecting events, fuel status and road construction (see at least Fairfield, [0005] disclosing that a cost value is assigned to a roadway segment of the filtered roadway segments of the local map region based on construction in the area, a time to reach ... ; and [0034] disclosing real time traffic information ... .).
As per claim 4, the combination of McDonough and Fairfield discloses all of the limitations of claim 1, as discussed above.  McDonough further discloses the limitation:
further comprising storing the first travel scenario in the at least one memory from which the geographic map is selected (see at least McDonough, [0057]; [0059]; and [0098]).
As per claim 5, the combination of McDonough and Fairfield discloses all of the limitations of claim 1, as discussed above.  Fairfield further discloses the limitation:
wherein the at least one electronic device comprises an electronic device within the vehicle (see at least Fairfield, [0047] disclosing that the one or more computing devices 110 of vehicle 100 may also receive or transfer information to and from other computing devices).
As per claim 6, the combination of McDonough and Fairfield discloses all of the limitations of claim 2, as discussed above.  Fairfield further discloses the limitation:
overriding at least one of a travel region, curb approach setting and maneuver setting associated with the first travel scenario (see at least Fairfield, [0024] disclosing that the routing system can determine whether a lane change should be forced, if a multi-point turn should be executed to move between two lane segments, or if a secondary path <interpreted as overriding a maneuver setting> should be used if the primary path is not available) ... .
McDonough further discloses the limitations:
generating via a processor a modified travel route based upon the overriding step (see at least McDonough, [0083] disclosing that the deviation  point 676 of a deviation location 674 identifies a node (i.e., intersection) at which the solution route departs from the nominal path through the node); and 
displaying the modified travel route for the vehicle to travel on the at least one electronic device (see at least McDonough, [0083] disclosing that there are   various ways that can be used by the exit identifier 678 to indicate on which road segment to proceed from the deviation point node in order to continue along the solution route).
As per claim 7, the combination of McDonough and Fairfield discloses all of the limitations of claim 6, as discussed above.  McDonough further discloses the limitation:
wherein the overriding step is performed by a vehicle operator or an administrator (see at least McDonough, [0083]; [0084]; [0086] disclosing that  when the route guidance application 652 receives the output 654  of the route calculation application 650, it uses the information in the output 654 to provide driving instructions to the navigation system user; and [0093] disclosing that a route is calculated at a central location and then data representing the calculated route are transmitted wirelessly to an in-vehicle navigation guidance system that provides the driver with instructions for following the route).
As per claim 8, the combination of McDonough and Fairfield discloses all of the limitations of claim 2, as discussed above.  Fairfield further discloses the limitation:
associating a second set of at least one of the one or more travel regions, the one or more curb approach settings and the one or more maneuver settings to a second travel scenario, the second set being different than the first set (see at least Fairfield, [0024] disclosing that the routing system can determine whether a lane change should be forced, if a multi-point turn should be executed to move between two lane segments, or if a secondary path <interpreted as the second travel scenario> should be used if the primary path is not available).
McDonough still further discloses the limitations:
displaying the travel regions, curb approach settings and maneuver settings associated with the second travel scenario on the geographic map on the at least one electronic device (see at least McDonough, [0093] disclosing that a route is calculated at a central location and then data representing the calculated route are transmitted wirelessly to an in-vehicle navigation guidance system that provides the driver with instructions for following the route. The navigation system 710 includes a geographic database 720 that includes maneuvering data 722 and map display data 724. The maneuvering data 722 and the map display data 724 may include nominal path data 223(4), which define nominal paths through intersections located in a represented geographic region; [0098]); and
wherein a processor generates a travel route based upon the second travel scenario and the at least one electronic device displays the travel route for the vehicle to travel (see at least McDonough, [0061] disclosing that when providing the map display function, some of the information associated with a road segment, such as the speed limits or turn restrictions, is not required. Further disclosing that when the route guidance function is being performed, some of the information, such as the speed and turn restrictions, is not required. Instead, when performing route guidance, information such as the names of roads, the address range along roads, signs along the roads are used).
As per claim 9, McDonough discloses [a] computer system for facilitating a vehicle travel route (see at least McDonough, [0052] disclosing that, as shown in Fig. 9, the navigation system 410 is located in vehicle 411; and [0056]-[0059]) comprising:
at least one memory (see at least McDonough, [0052] disclosing that the navigation system is a combination of hardware and software components and that the  hardware components include a processor 412, memory 420); and 
one or more processors in communication with the at least one memory (see at least McDonough, [0052]),
wherein the computer system is configured to perform a method, the method comprising: accessing, via at least one electronic device, a geographic map stored in at least one memory (see at least McDonough, Fig. 1, showing User Interface 431; [0006] disclosing that a database includes data representations of intersections of roads in the geographic region. Associated with the data representation for each intersection of roads are data indicating one or more nominal paths through the intersection. The nominal paths through an intersection identify, for each road segment by which the represented intersection can be entered, one and only one road segment from which the represented inter section is exited. The route along the road network in the geographic region is represented by indicating each inter section at which the route deviates from the nominal path into the intersection ; [0057] disclosing that in FIG. 9, the geographic data 440  used by the navigation system 410 may be stored in the vehicle 411 or alternatively, the geographic data 440  may be stored remotely and made available to the navigation system 410  in the vehicle 411  through a wireless communication system which may be part of the navigation system 410; [0058] disclosing that FIG. 9, shows some or all of the geographic data 440 are stored on a medium 432 which is located in the vehicle 411.  Accordingly, the navigation system 410 includes a drive 414 (or other suitable peripheral device) into which the medium 432  can be installed and accessed);
storing, in the at least one memory, data representative of one or more travel regions, the travel regions representing a plurality of street segments and a plurality of road junctions, ... (see at least McDonough, [0056] disclosing that  the navigation system 410  uses geographic data 440. The geographic data 440 includes information about one or more geographic regions or coverage areas; [0057] disclosing that FIG. 9, the geographic data 440 used by the navigation system 410 may be stored in the vehicle 411 or alternatively, the geographic data 440 may be stored remotely and made available to the navigation system 410 in the vehicle 411 through a wireless communication system 410 which may be part of the navigation system); 
storing, in the at least one memory, data representative of curb approach settings, the curb approach settings representing travel preferences for travel on each direction of travel on a street segment, and the curb approach settings being capable of being designated as no preference, restricted and prohibited travel for each of the opposite directions of the street segment; (see at least McDonough, [0059] disclosing that the geographic data 440 includes data specifying the positions of the roads in the covered geographic regions.  And that the geographic data 440 includes data relating to the roads, such as restrictions on directions of travel along the roads (e.g., one-way streets), street addresses along the roads, street names, speed limits along the toads, turn restrictions);
storing, in the at least one memory, data representative of one or more maneuver settings at one or more road junctions, the maneuver settings representing one or more possible directions of travel at the one or more road junctions, the maneuver settings being capable of being designated as no preference, restricted and prohibited maneuvers; (see at least McDonough, [0062] disclosing that the geographic databased 441 is comprised of separate subsets that include routing data 536 ... Maneuver data 540 (for route guidance) ... );
optionally providing one or more of the travel regions on the geographic map, ... (see at least McDonough, [0006]; [0049] disclosing that there are various other types of intersections. Nominal paths can be defined for each type of intersection. In some instances, a most likely path cannot be determined, e .g., one exit segment is as likely as another. In such cases, one of the most likely exit road segments is selected for the nominal path of an entrance segment. When one exit road segment is as likely as another, a selection may be made based on road geometry, e.g., right turns preferred over left turns, etc.);
providing one or more of the curb approach settings on the geographic map, and the curb approach settings being designated as no preference, restricted or prohibited travel for each of the opposite directions of the street segment (see at least McDonough, [0045] disclosing that FIG. 5A shows an intersection 302. The road segments labeled E, F, and G, all meet at the intersection 302.  Travel in both directions is permitted on the road segments labeled E, F, and G and there are no turn restrictions. And further disclosing that Fig. 5B shows the nominal path data 223(4) for the node data record that represents the intersection 302. The nominal path data 223(4) includes three paths, one for each of the road segments along which travel to the representative node is permitted; [0046] discloses that FIG. 6A shows an intersection 304. The intersection 304 is formed of an exit ramp from a controlled access road. The road segments that form the controlled access road are labeled H and J and the road segment that forms the exit ramp is labeled I.; [0097] disclosing that a route calculation application calculates a solution route to a destination and then provides a data representation of the calculated route to another application that may have the capability to optimize the calculated route for specific criteria (e.g. fastest route, shortest route, toll minimization));
providing one or more of the maneuver settings at one or more road junctions in the geographic map, the maneuver settings being designated as no preference, restricted or prohibited maneuvers (see at least McDonough, [0087] disclosing that in order to determine all the segments and inter sections in the entire solution route from the data contained in the output 654 from the route calculation application, the route guidance application uses the nominal path data; [0093]; [0059]);
associating a first set of at least one of the one or more travel regions, the one or more curb approach settings and the one or more maneuver settings to a first travel scenario (see at least McDonough, [0061] disclosing that geographic data enhances performance of various navigation-related functions to provide separate collections or subsets of the geographic data for use by the separate navigation-related functions performed by the navigation system.  And that, when providing the map display function, some of the information associated with a road segment, such as the speed limits or turn restrictions, is not required, and instead, map display will use the portion of the geographic data that indicates the shapes and locations of roads, and possibly the name of roads; [0062]  disclosing that FIG. 10 illustrates a diagram of the data contained in the geographic database 441. The geographic database 441 is comprised of separate subsets of data. The separate subsets include routing data  536, cartographic data 538 (for map display), maneuver data 540 (for route guidance), point-of-interest data 542 (for identifying specific points of interest, such as hotels, restaurants, museums, stadiums, airports, etc.), junction data 544 (for identifying named intersections), navigation feature name data 546 (identifying the actual names of roads and other geographic features), postal code data 548, and place data 550);
displaying the travel regions, curb approach settings and maneuver settings associated with the first travel scenario on the geographic map on at least one electronic device (see at least McDonough, [0093] disclosing that a route is calculated at a central location and then data representing the calculated route are transmitted wirelessly to an in-vehicle navigation guidance system that provides the driver with instructions for following the route. The navigation system 710 includes a geographic database 720 that includes maneuvering data 722 and map display data 724.  The maneuvering data 722 and the map display data 724 may include nominal path data 223(4), which define nominal paths through intersections located in a represented geographic region; and [0098]);
wherein a processor generates a travel route based upon the first travel scenario and the at least one electronic device displays the travel route for the vehicle to travel (see at least McDonough, [0006]; [0061] disclosing that Similarly, when providing the map display function, some of the information associated with a road segment, such as the speed limits or turn restrictions, is  not required.  Further disclosing that when the route guidance function is being performed, some of the information, such as the speed and turn restrictions, is not required. Instead, when performing route guidance, information such as the names of roads, the address range along roads, signs along the roads are used).
But McDonough does not explicitly disclose the following limitations:
storing ... travel regions .... capable of being designated as preferred, restricted and prohibited travel regions ... ; and 
optionally providing ... travel regions ... being designated as preferred, restricted or prohibited travel regions ... .
However, Fairfield discloses these limitations (see at least Fairfield, [0017]  discloses that in order to generate a route, the routing system must have access to map information.  The map information may describe the shape and orientation of road features such as the road surface, lane markers, curbs, crosswalks, etc.  The roadways are defined by segments within lanes identified by identifiers, starting points and end points.  By connecting segments together, a route between two locations can be generated. To avoid certain areas, such as those where the vehicle is not able to drive safely (due to speed constraints on the vehicle, a dangerous area, because the segments have not been sufficiently mapped, or other reasons), the map information may include segments on which the vehicle is not able to travel on or “on-go regions” <interpreted as prohibited, or restricted>; and [0021] disclosing that all remaining segments in the filtered map region are assigned a cost value).
Both McDonough and Fairfield are analogous art to claim 9 because they are in the same field of facilitating a vehicle travel route that includes assessing a stored geographic map.  McDonough relates to a method for representing a route along a road network in a geographic region, that includes a database of date representations of intersections of roads in the geographic region (see at least McDonough, Abstract).  Fairfield relates to routing for a trip to a destination using map information including a set of no-go roadway segments (see at least Fairfield, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of facilitating a vehicle travel route that includes assessing a stored geographic map, as disclosed in McDonough, to provide the benefit of storing travel regions which are capable of being designated as preferred, restricted and prohibited travel regions, and optionally providing travel regions that a capable of being designated as preferred, restricted or prohibited travel regions, as disclosed in Fairfield.  Doing so would provide the benefit of improving and increasing the vehicle’s available response to immediate environmental conditions, and improving the efficiency and safety of the routing, with respect to avoiding restricted and prohibited regions (see at least Fairfield, [0024]).  
As per claim 10, the combination of McDonough and Fairfield discloses all of the limitations of claim 9, as discussed above.  Fairfield further discloses the limitation:
wherein optionally providing further comprises providing one or more travel regions on the geographic map (see at least Fairfield, [0056] disclosing that the navigation system 410 uses geographic data 440. The geographic data 440 includes information about one or more geographic regions or coverage areas).
As per claim 11, the combination of McDonough and Fairfield discloses all of the limitations of claim 9, as discussed above.  Fairfield further discloses the limitation:
wherein the selected first travel scenario is based upon one or more of time of day, time of year, traffic affecting events, fuel status and road construction (see at least Fairfield, [0005] disclosing that a cost value is assigned to a roadway segment of the filtered roadway segments of the local map region based on construction in the area, a time to reach ... ; and [0034] disclosing real time traffic information ... .).
As per claim 12, the combination of McDonough and Fairfield discloses all of the limitations of claim 9, as discussed above.  McDonough further discloses the limitation:
further comprising storing the first travel scenario in the at least one memory from which the geographic map is selected (see at least McDonough, [0057]; [0059]; and [0098]).
As per claim 13, the combination of McDonough and Fairfield discloses all of the limitations of claim 9, as discussed above.  Fairfield further discloses the limitation:
wherein the at least one electronic device comprises an electronic device within the vehicle (see at least Fairfield, [0047] disclosing that the one or more computing devices 110 of vehicle 100 may also receive or transfer information to and from other computing devices).
As per claim 14, the combination of McDonough and Fairfield discloses all of the limitations of claim 10, as discussed above.  Fairfield further discloses the limitation:
overriding at least one of a travel region, curb approach setting and maneuver setting associated with the first travel scenario (see at least Fairfield, [0024] disclosing that the routing system can determine whether a lane change should be forced, if a multi-point turn should be executed to move between two lane segments, or if a secondary path <interpreted as overriding a maneuver setting> should be used if the primary path is not available) ... .
McDonough further discloses the limitations:
generating via a processor a modified travel route based upon the overriding step (see at least McDonough, [0083] disclosing that the deviation  point 676 of a deviation location 674 identifies a node (i.e., intersection) at which the solution route departs from the nominal path through the node); and 
displaying the modified travel route for the vehicle to travel on the at least one electronic device (see at least McDonough, [0083] disclosing that there are   various ways that can be used by the exit identifier 678 to indicate on which road segment to proceed from the deviation point node in order to continue along the solution route).
As per claim 15, the combination of McDonough and Fairfield discloses all of the limitations of claim 14, as discussed above.  McDonough further discloses the limitation:
wherein the overriding step is performed by a vehicle operator or an administrator (see at least McDonough, [0083]; [0084]; [0086] disclosing that  when the route guidance application 652 receives the output 654  of the route calculation application 650, it uses the information in the output 654 to provide driving instructions to the navigation system user; and [0093] disclosing that a route is calculated at a central location and then data representing the calculated route are transmitted wirelessly to an in-vehicle navigation guidance system that provides the driver with instructions for following the route).
As per claim 16, the combination of McDonough and Fairfield discloses all of the limitations of claim 10, as discussed above.  Fairfield further discloses the limitation:
associating a second set of at least one of the one or more travel regions, the one or more curb approach settings and the one or more maneuver settings to a second travel scenario, the second set being different than the first set (see at least Fairfield, [0024] disclosing that the routing system can determine whether a lane change should be forced, if a multi-point turn should be executed to move between two lane segments, or if a secondary path <interpreted as the second travel scenario> should be used if the primary path is not available).
McDonough still further discloses the limitations:
displaying the travel regions, curb approach settings and maneuver settings associated with the second travel scenario on the geographic map on the at least one electronic device (see at least McDonough, [0093] disclosing that a route is calculated at a central location and then data representing the calculated route are transmitted wirelessly to an in-vehicle navigation guidance system that provides the driver with instructions for following the route. The navigation system 710 includes a geographic database 720 that includes maneuvering data 722 and map display data 724. The maneuvering data 722 and the map display data 724 may include nominal path data 223(4), which define nominal paths through intersections located in a represented geographic region; [0098]); and
wherein a processor generates a travel route based upon the second travel scenario and the at least one electronic device displays the travel route for the vehicle to travel (see at least McDonough, [0061] disclosing that when providing the map display function, some of the information associated with a road segment, such as the speed limits or turn restrictions, is not required. Further disclosing that when the route guidance function is being performed, some of the information, such as the speed and turn restrictions, is not required. Instead, when performing route guidance, information such as the names of roads, the address range along roads, signs along the roads are used).
As per claim 17, McDonough discloses [a] computer program product for facilitating a vehicle travel route (see at least McDonough, [0052] disclosing that, as shown in Fig. 9, the navigation system 410 is located in vehicle 411; [0056]-[0059]), the computer program product comprising:
at least one computer readable storage medium readable by a processing circuit and storage instructions for performing a method (see at least McDonough, [0052] disclosing that the navigation system is a combination of hardware and software components and that the  hardware components include a processor 412, memory 420) comprising: 
accessing, via at least one electronic device, a geographic map stored in at least one memory (see at least McDonough, Fig. 1, showing User Interface 431; [0006] disclosing that a database includes data representations of intersections of roads in the geographic region. Associated with the data representation for each intersection of roads are data indicating one or more nominal paths through the intersection. The nominal paths through an intersection identify, for each road segment by which the represented intersection can be entered, one and only one road segment from which the represented inter section is exited. The route along the road network in the geographic region is represented by indicating each inter section at which the route deviates from the nominal path into the intersection ; [0057] disclosing that in FIG. 9, the geographic data 440  used by the navigation system 410 may be stored in the vehicle 411 or alternatively, the geographic data 440  may be stored remotely and made available to the navigation system 410  in the vehicle 411  through a wireless communication system which may be part of the navigation system 410; [0058] disclosing that FIG. 9, shows some or all of the geographic data 440 are stored on a medium 432 which is located in the vehicle 411.  Accordingly, the navigation system 410 includes a drive 414 (or other suitable peripheral device) into which the medium 432  can be installed and accessed);
storing, in the at least one memory, data representative of one or more travel regions, the travel regions representing a plurality of street segments and a plurality of road junctions, ... (see at least McDonough, [0056] disclosing that  the navigation system 410  uses geographic data 440. The geographic data 440 includes information about one or more geographic regions or coverage areas; [0057] disclosing that FIG. 9, the geographic data 440 used by the navigation system 410 may be stored in the vehicle 411 or alternatively, the geographic data 440 may be stored remotely and made available to the navigation system 410 in the vehicle 411 through a wireless communication system 410 which may be part of the navigation system); 
storing, in the at least one memory, data representative of curb approach settings, the curb approach settings representing travel preferences for travel on each direction of travel on a street segment, and the curb approach settings being capable of being designated as no preference, restricted and prohibited travel for each of the opposite directions of the street segment; (see at least McDonough, [0059] disclosing that the geographic data 440 includes data specifying the positions of the roads in the covered geographic regions.  And that the geographic data 440 includes data relating to the roads, such as restrictions on directions of travel along the roads (e.g., one-way streets), street addresses along the roads, street names, speed limits along the toads, turn restrictions);
storing, in the at least one memory, data representative of one or more maneuver settings at one or more road junctions, the maneuver settings representing one or more possible directions of travel at the one or more road junctions, the maneuver settings being capable of being designated as no preference, restricted and prohibited maneuvers; (see at least McDonough, [0062] disclosing that the geographic databased 441 is comprised of separate subsets that include routing data 536 ... Maneuver data 540 (for route guidance) ... );
optionally providing one or more of the travel regions on the geographic map, ... (see at least McDonough, [0006]; [0049] disclosing that there are various other types of intersections. Nominal paths can be defined for each type of intersection. In some instances, a most likely path cannot be determined, e .g., one exit segment is as likely as another. In such cases, one of the most likely exit road segments is selected for the nominal path of an entrance segment. When one exit road segment is as likely as another, a selection may be made based on road geometry, e.g., right turns preferred over left turns, etc.);
providing one or more of the curb approach settings on the geographic map, and the curb approach settings being designated as no preference, restricted or prohibited travel for each of the opposite directions of the street segment (see at least McDonough, [0045] disclosing that FIG. 5A shows an intersection 302. The road segments labeled E, F, and G, all meet at the intersection 302.  Travel in both directions is permitted on the road segments labeled E, F, and G and there are no turn restrictions. And further disclosing that Fig. 5B shows the nominal path data 223(4) for the node data record that represents the intersection 302. The nominal path data 223(4) includes three paths, one for each of the road segments along which travel to the representative node is permitted; [0046] discloses that FIG. 6A shows an intersection 304. The intersection 304 is formed of an exit ramp from a controlled access road. The road segments that form the controlled access road are labeled H and J and the road segment that forms the exit ramp is labeled I.; [0097] disclosing that a route calculation application calculates a solution route to a destination and then provides a data representation of the calculated route to another application that may have the capability to optimize the calculated route for specific criteria (e.g. fastest route, shortest route, toll minimization));
providing one or more of the maneuver settings at one or more road junctions in the geographic map, the maneuver settings being designated as no preference, restricted or prohibited maneuvers (see at least McDonough, [0087] disclosing that in order to determine all the segments and inter sections in the entire solution route from the data contained in the output 654 from the route calculation application, the route guidance application uses the nominal path data; [0093]; [0059]);
associating a first set of at least one of the one or more travel regions, the one or more curb approach settings and the one or more maneuver settings to a first travel scenario (see at least McDonough, [0061] disclosing that geographic data enhances performance of various navigation-related functions to provide separate collections or subsets of the geographic data for use by the separate navigation-related functions performed by the navigation system.  And that, when providing the map display function, some of the information associated with a road segment, such as the speed limits or turn restrictions, is not required, and instead, map display will use the portion of the geographic data that indicates the shapes and locations of roads, and possibly the name of roads; [0062]  disclosing that FIG. 10 illustrates a diagram of the data contained in the geographic database 441. The geographic database 441 is comprised of separate subsets of data. The separate subsets include routing data  536, cartographic data 538 (for map display), maneuver data 540 (for route guidance), point-of-interest data 542 (for identifying specific points of interest, such as hotels, restaurants, museums, stadiums, airports, etc.), junction data 544 (for identifying named intersections), navigation feature name data 546 (identifying the actual names of roads and other geographic features), postal code data 548, and place data 550);
displaying the travel regions, curb approach settings and maneuver settings associated with the first travel scenario on the geographic map on at least one electronic device (see at least McDonough, [0093] disclosing that a route is calculated at a central location and then data representing the calculated route are transmitted wirelessly to an in-vehicle navigation guidance system that provides the driver with instructions for following the route. The navigation system 710 includes a geographic database 720 that includes maneuvering data 722 and map display data 724.  The maneuvering data 722 and the map display data 724 may include nominal path data 223(4), which define nominal paths through intersections located in a represented geographic region; and [0098]);
wherein a processor generates a travel route based upon the first travel scenario and the at least one electronic device displays the travel route for the vehicle to travel (see at least McDonough, [0006]; [0061] disclosing that Similarly, when providing the map display function, some of the information associated with a road segment, such as the speed limits or turn restrictions, is  not required.  Further disclosing that when the route guidance function is being performed, some of the information, such as the speed and turn restrictions, is not required. Instead, when performing route guidance, information such as the names of roads, the address range along roads, signs along the roads are used).
But McDonough does not explicitly disclose the following limitations:
storing ... travel regions .... capable of being designated as preferred, restricted and prohibited travel regions ... ; and 
optionally providing ... travel regions ... being designated as preferred, restricted or prohibited travel regions ... .
However, Fairfield discloses these limitations (see at least Fairfield, [0017]  discloses that in order to generate a route, the routing system must have access to map information.  The map information may describe the shape and orientation of road features such as the road surface, lane markers, curbs, crosswalks, etc.  The roadways are defined by segments within lanes identified by identifiers, starting points and end points.  By connecting segments together, a route between two locations can be generated. To avoid certain areas, such as those where the vehicle is not able to drive safely (due to speed constraints on the vehicle, a dangerous area, because the segments have not been sufficiently mapped, or other reasons), the map information may include segments on which the vehicle is not able to travel on or “on-go regions” <interpreted as prohibited, or restricted>; and [0021] disclosing that all remaining segments in the filtered map region are assigned a cost value).
Both McDonough and Fairfield are analogous art to claim 17 because they are in the same field of facilitating a vehicle travel route that includes assessing a stored geographic map.  McDonough relates to a method for representing a route along a road network in a geographic region, that includes a database of date representations of intersections of roads in the geographic region (see at least McDonough, Abstract).  Fairfield relates to routing for a trip to a destination using map information including a set of no-go roadway segments (see at least Fairfield, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of facilitating a vehicle travel route that includes assessing a stored geographic map, as disclosed in McDonough, to provide the benefit of storing travel regions which are capable of being designated as preferred, restricted and prohibited travel regions, and optionally providing travel regions that a capable of being designated as preferred, restricted or prohibited travel regions, as disclosed in Fairfield.  Doing so would provide the benefit of improving and increasing the vehicle’s available response to immediate environmental conditions, and improving the efficiency and safety of the routing, with respect to avoiding restricted and prohibited regions (see at least Fairfield, [0024]).  
As per claim 18, the combination of McDonough and Fairfield discloses all of the limitations of claim 17, as discussed above.  Fairfield further discloses the limitation:
wherein optionally providing further comprises providing one or more travel regions on the geographic map (see at least Fairfield, [0056] disclosing that the navigation system 410 uses geographic data 440. The geographic data 440 includes information about one or more geographic regions or coverage areas).
As per claim 19, the combination of McDonough and Fairfield discloses all of the limitations of claim 17, as discussed above.  Fairfield further discloses the limitation:
wherein the selected first travel scenario is based upon one or more of time of day, time of year, traffic affecting events, fuel status and road construction (see at least Fairfield, [0005] disclosing that a cost value is assigned to a roadway segment of the filtered roadway segments of the local map region based on construction in the area, a time to reach ... ; and [0034] disclosing real time traffic information ... .).
As per claim 20, the combination of McDonough and Fairfield discloses all of the limitations of claim 17, as discussed above.  McDonough further discloses the limitation:
further comprising storing the first travel scenario in the at least one memory from which the geographic map is selected (see at least McDonough, [0057]; [0059]; and [0098]).
As per claim 21, the combination of McDonough and Fairfield discloses all of the limitations of claim 17, as discussed above.  Fairfield further discloses the limitation:
wherein the at least one electronic device comprises an electronic device within the vehicle (see at least Fairfield, [0047] disclosing that the one or more computing devices 110 of vehicle 100 may also receive or transfer information to and from other computing devices).
As per claim 22, the combination of McDonough and Fairfield discloses all of the limitations of claim 18, as discussed above.  Fairfield further discloses the limitation:
overriding at least one of a travel region, curb approach setting and maneuver setting associated with the first travel scenario (see at least Fairfield, [0024] disclosing that the routing system can determine whether a lane change should be forced, if a multi-point turn should be executed to move between two lane segments, or if a secondary path <interpreted as overriding a maneuver setting> should be used if the primary path is not available) ... .
McDonough further discloses the limitations:
generating via a processor a modified travel route based upon the overriding step (see at least McDonough, [0083] disclosing that the deviation  point 676 of a deviation location 674 identifies a node (i.e., intersection) at which the solution route departs from the nominal path through the node); and 
displaying the modified travel route for the vehicle to travel on the at least one electronic device (see at least McDonough, [0083] disclosing that there are   various ways that can be used by the exit identifier 678 to indicate on which road segment to proceed from the deviation point node in order to continue along the solution route).
As per claim 23, the combination of McDonough and Fairfield discloses all of the limitations of claim 18, as discussed above.  Fairfield further discloses the limitation:
associating a second set of at least one of the one or more travel regions, the one or more curb approach settings and the one or more maneuver settings to a second travel scenario, the second set being different than the first set (see at least Fairfield, [0024] disclosing that the routing system can determine whether a lane change should be forced, if a multi-point turn should be executed to move between two lane segments, or if a secondary path <interpreted as the second travel scenario> should be used if the primary path is not available).
McDonough still further discloses the limitations:
displaying the travel regions, curb approach settings and maneuver settings associated with the second travel scenario on the geographic map on the at least one electronic device (see at least McDonough, [0093] disclosing that a route is calculated at a central location and then data representing the calculated route are transmitted wirelessly to an in-vehicle navigation guidance system that provides the driver with instructions for following the route. The navigation system 710 includes a geographic database 720 that includes maneuvering data 722 and map display data 724. The maneuvering data 722 and the map display data 724 may include nominal path data 223(4), which define nominal paths through intersections located in a represented geographic region; [0098]); and
wherein a processor generates a travel route based upon the second travel scenario and the at least one electronic device displays the travel route for the vehicle to travel (see at least McDonough, [0061] disclosing that when providing the map display function, some of the information associated with a road segment, such as the speed limits or turn restrictions, is not required. Further disclosing that when the route guidance function is being performed, some of the information, such as the speed and turn restrictions, is not required. Instead, when performing route guidance, information such as the names of roads, the address range along roads, signs along the roads are used).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication Number 2020/0318981 ([0011]-[0015] disclosing restricted or prohibited paths and maneuvers) and U.S. Patent Publication Number 2020/0025583 ([0078] disclosing turn restrictions and prohibited maneuvers).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666